DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Huawei “Remaining issues on RA procedure”, 3GPP Draft; R2-18000995, NPL dated 02/1022, 10 Pages) in view of Yashukawa (US 20190200375 A1).
For claim 8, D1 discloses a terminal (Section 2.1, 1st para “In LTE, a notification called “power ramping suspension notification” from PHY layer to MAC layer was specified. This notification was designed in LTE for the case of parallel random access processes initiated by the UE in the DC case”) comprising: 
a transceiver that communicates with a base station using a plurality of uplink carriers (the transceiver of UE, and Section 2.1, the boxed text under “Proposal 1”, “P_LTE and P_NR are maximum allowed power values for LTE and NR respectively”, wherein there are at least two carriers: a carrier for LTE and a carrier for NR); and 
a processor (the processor of UE) that controls transmission power that is allocated to random access channel transmission on each of the plurality of uplink carriers (Section 2.1, the boxed text under “Proposal 1” “there is simultaneous NR and LTE UL transmission”), 
wherein the transceiver transmits a random access channel based on the transmission power (Section 2.1, “In RAN1#78bis meeting, RAN1 made the working assumption on the prioritization rules of the PRACH in DC case, and agreed that it is up to UE implantation that lower prioritized PRACH is power scaled or dropped” note that PRACH stands for Physical random access channel), and 
when the transceiver does not transmit a random access channel on an uplink carrier among random access channels on the plurality of uplink carriers based on priority of the plurality of uplink carriers upon detecting that a total of transmission power in the plurality of uplink carriers exceeds maximum transmission power (Section 2.1, the boxed text under “Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission”), the processor reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping on the random access channel that is not transmitted is suspended (Section 2.1, 2nd para under “Proposal 1”, “PHY layer may send a notification to MAC layer due to the PRACH drop or power scaling of PRACH in some cases” and Section 2.1, 1st para “In LTE, a notification called “power ramping suspension notification” from PHY layer to ” and Section 2.1, page 2 “The legacy counter, i.e. PREAMBLE_TRANSMISSION_COUNTER is used for power increase. In MAC, the UE shall increment PREAMBLE_TRANSMISSION_COUNTER by 1 if PHY layer has not indicated power ramping suspension to MAC layer, i.e., PREAMBLE_RECEIVED_TARGET_POWER shall not be increased”).
D1 does not specifically state that the transceiver communicates with a base station. However, the D1 teaches the terminal as UE. It is well known to OOSA that UE communicates with at least a base station via its transceiver. For example, Yashukawa teaches UE communicates with at least a base station using a plurality of carriers ([0050] “The user equipment 10 is notified of priority for each carrier (may be for each BS, or for each carrier group) from the base station (for example, the master base station 20”). Yashukawa also teaches priority a counter used for power ramping because the priority is a counter based on which the power ramping is assigned to each carrier (see FIG. 4 in view of [0139]-[0140]).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) at the time before the application was filed to apply the teaching of Yashukawa to the wireless terminal/UE disclosed by D1 for the benefit of clearly describing the communication between UE and base station ([0050]).
For claim 9, D1 discloses a terminal (Section 2.1, 1st para “In LTE, a notification called “power ramping suspension notification” from PHY layer to MAC layer was specified. This notification was UE in the DC case”) comprising: 
a transceiver that communicates with a base station using a plurality of uplink carriers (the transceiver of UE, and Section 2.1, the boxed text under “Proposal 1”, “P_LTE and P_NR are maximum allowed power values for LTE and NR respectively”, wherein there are at least two carriers: a carrier for LTE and a carrier for NR); and 
a processor (the processor of UE) that controls transmission power that is allocated to random access channel transmission on each of the plurality of uplink carriers (Section 2.1, the boxed text under “Proposal 1” “there is simultaneous NR and LTE UL transmission”), 
wherein the transceiver transmits a random access channel based on the transmission power (Section 2.1, “In RAN1#78bis meeting, RAN1 made the working assumption on the prioritization rules of the PRACH in DC case, and agreed that it is up to UE implantation that lower prioritized PRACH is power scaled or dropped” note that PRACH stands for Physical random access channel), and 
when the processor reduces transmission power of the random access channel on an uplink carrier among random access channels on the plurality of uplink carriers based on priority of the plurality of uplink carriers upon detecting that a total of transmission power in the plurality of uplink carriers exceeds maximum transmission power (Section 2.1, the boxed text under “Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission”), the processor reports, from a physical layer to a higher layer, information indicating that a counter used for power ramping on the random access channel of which the transmission power is reduced is suspended (Section 2.1, 2nd para under “Proposal 1”, “PHY layer may send a notification to MAC layer due to the PRACH drop or power scaling of PRACH in some cases” and Section 2.1, 1st para “In LTE, a notification called “power ramping suspension notification” from PHY layer to MAC layer was specified”). 
D1 does not specifically state that the transceiver communicates with a base station. However, the D1 teaches the terminal as UE. It is well known to OOSA that UE communicates with at least a base station via its transceiver. For example, Yashukawa teaches UE communicates with at least a base station using a plurality of carriers ([0050] “The user equipment 10 is notified of priority for each carrier (may be for each BS, or for each carrier group) from the base station (for example, the master base station 20”). Yashukawa also teaches priority a counter used for power ramping because the priority is a counter based on which the power ramping is assigned to each carrier (see FIG. 4 in view of [0139]-[0140]).
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) at the time before the application was filed to apply the teaching of Yashukawa to the wireless terminal/UE disclosed by D1 for the benefit of clearly describing the communication between UE and base station ([0050]).
Claim 17 is rejected because it is the method performed by the terminal of claim 1 and has the same subject matter as claim 1.
As to claim 13, D1 discloses claim 8, wherein when the total of transmission power in the plurality of uplink carriers exceeds the maximum transmission power, the processor controls so that the random access channel on the uplink carrier having low priority among the random access channels on the plurality of uplink carriers is not transmitted (Section 2.1, the boxed text under “Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission such that its total transmit power does not exceed P_cmax”).  
As to claim 14, D1 discloses claim 8, wherein when the total of transmission power in the plurality of uplink carriers exceeds the maximum transmission power, the processor controls, based on the priority of the plurality of uplink carriers, so that the random access channel on the uplink carrier other than a primary cell among the random access channels on the plurality of uplink carriers is not transmitted (Section 2.1, the boxed text under “Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission such that its total transmit power does not exceed P_cmax”).
As to claim 15, D1 discloses claim 9, wherein when the total of transmission power in the plurality of uplink carriers exceeds the maximum transmission power, the processor controls so that the transmission power of the random access channel on the Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission such that its total transmit power does not exceed P_cmax”).
As to claim 16, D1 discloses claim 9, wherein when the total of transmission power in the plurality of uplink carriers exceeds the maximum transmission power, the processor controls, based on the priority of the plurality of uplink carriers, so that the transmission power of the random access channel on the uplink carrier other than a primary cell among the random access channels on the plurality of uplink carriers is reduced (Section 2.1, the boxed text under “Proposal 1”, “when there is simultaneous NR and LTE UL transmission and if total transmit power exceeds P_cmax, the UE is expected to scale down/drop NR transmission such that its total transmit power does not exceed P_cmax”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462